 Case 19-32928         Doc 79     Filed 10/22/19 Entered 10/22/19 18:18:09            Desc Main
                                   Document     Page 1 of 21


                          UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF MINNESOTA

In re:                                                                Chapter 11

Rancher’s Legacy Meat Co.,                                          Case 19-32928

                                 Debtor.


                        DECLARATION OF JOHN H. HEIDEBRECHT

  John H. Heidebrecht, under penalty of perjury, declares the following to be true of his own

  knowledge.

  1      I am a financial consultant employed by Berning & Heidebrecht, Ltd. a Medina,

         Minnesota-based consulting firm. I am currently a shareholder and the Vice-President of

         our firm. I am often retained to assist individuals and businesses with complex financial

         matters and to testify in court concerning such matters.

  2      Berning & Heidebrecht, Ltd. has been hired by James Ratcliff to evaluate whether the

         Debtor can operate on a cash-flow positive basis, both on a short term and a long-term

         basis and to perform such other services within our expertise as required in the case.

  3      Attached as Exhibit A is my curriculum vitae showing my education, professional

         background and my experience.

  4      The bases for my opinions include the documents and information provided by counsel,

         my general business experience and educational background.

  5      Fees for services performed by Berning & Heidebrecht, Ltd. professionals have been

         charged at an hourly rate of $165-$275 per hour for time incurred, plus out-of-pocket

         expenses. My current rate is $275 per hour. My work on this case is anticipated to be




                                                  1
Case 19-32928      Doc 79     Filed 10/22/19 Entered 10/22/19 18:18:09            Desc Main
                               Document     Page 2 of 21


     ongoing and Berning & Heidebrecht, Ltd.’s fees are not contingent upon the outcome of

     this Chapter 11 proceeding.

 6   Attached as Exhibit B is a spreadsheet based upon a review of the Debtor’s own financial

     information for May of 2018 to April of 2019. The analysis also is based upon consultation

     with counsel for Mr. Ratcliff concerning the initial pricing of hamburger patties per a new

     contact entered into by the Debtor in September of this year and the guaranteed margin of

     .25/pound for the new contract. Exhibit B shows that over the next year the Debtor will

     lose significant sums of money if the income and costs of operation are similar to those

     sums expended in 2018 and the revenue of the debtor is equal to the 2018 revenue as

     supplemented by the revenue from the new hamburger patty supply contract. The largest

     additional costs are administrative costs from operating under Chapter 11 for a year.

     Averaging the costs and revenue from the yearly projection to describe the use of cash in

     the first 13 weeks of the case shows that the Debtor will lose cash collateral in the amount

     of $334,095 during that time.

 7   Attached as Exhibit C is a spreadsheet that is based upon the Exhibit prepared by Rod

     Peterson [Docket 74] as adjusted as follows (all changes highlighted in brown):


            A. A column marked “Petition Date 9/20/19” was added to the left of the first
               column in Mr. Peterson’s spreadsheet “Actual 9/27/19.”

            B. Half of the amount in “Sales Not Previously Reported for W/E 09.21.19” of
               $229,726.56 was extracted from the column “Actual 9/27/19” and put into the
               column “Petition Date 9/20/19” to reflect that this amount was the estimated
               total for pre-petition sales for Debtor’s work week that ended on Saturday,
               September 20.

            C. After the pre-petition sales of $114,863 (half of the “sales Not Previously
               Reported for W/E 09.21.19”) were added as accounts receivable in the column
               Petition Date 9/20/19, ending accounts receivable (the actual amount of
               accounts receivable on the petition date) was corrected to $1,159,537.

                                              2
Case 19-32928   Doc 79   Filed 10/22/19 Entered 10/22/19 18:18:09   Desc Main
                          Document     Page 3 of 21
Case 19-32928   Doc 79   Filed 10/22/19 Entered 10/22/19 18:18:09   Desc Main
                          Document     Page 4 of 21




                 EXHIBIT A
    Case 19-32928     Doc 79    Filed 10/22/19 Entered 10/22/19 18:18:09          Desc Main
                                 Document     Page 5 of 21
                                Berning & Heidebrecht, Ltd.
                          Business Valuation & Litigation Support Consultants




                               PROFESSIONAL QUALIFICATIONS

             JOHN H. HEIDEBRECHT, ASA, CFE, MAFF, CDFA, CAC, MBA




P ROFESSIONAL DESIGNATIONS AND ADVANCED DEGREES

    Accredited Senior Appraiser in Business Valuation (ASA), American Society of
     Appraisers
    Certified Fraud Examiner (CFE), Association of Certified Fraud Examiners
    Master Analyst in Financial Forensics (MAFF), National Association of Certified Valuation
     Analysts
    Certified Divorce Financial Analyst (CDFA), Institute for Divorce Financial Analysts
    Compensation Analyst Credential (CAC), Economic Research Institute
    Master of Business Administration (MBA), Finance

P ROFESSIONAL E XPERIENCE

    Shareholder – Berning & Heidebrecht, Ltd Medina, Minnesota – 2003 to present.
     Specializing in business valuation and complex financial litigation support.
        Preparation of business appraisal and expert reports for marital dissolution, estate
        and gift tax planning, ESOPs, charitable contributions, S-corporation election,
        mergers and acquisitions, buy/sell agreements, business succession planning,
        purchase price allocations, goodwill impairment analysis, executive compensation,
        dissenting shareholder actions, lost profits/damages, forensic accounting,
        bankruptcy proceedings and other litigation matters.
        Appraisal experience includes the valuation of intangible assets and private
        companies in numerous industries with annual revenues ranging from $0 (startup) to
        more than $1 billion.
        Litigation support experience includes lost profit analysis, economic damage
        calculations, insolvency analysis, wrongful termination lost wage calculations,
        forensic accounting, non-marital and marital determination, property division, tax and
        cash flow projections, cost of living analysis, expert witness testimony and
        functioning as the FENE and Court appointed neutral expert.
        Management consulting experience includes succession planning, merger and
        acquisition consulting, operations management, financial management, financial
        modeling, compensation analysis and feasibility studies.



809 Meander Court                                                               Phone: 952-544-1212
Medina, MN 55340                   www.BHExperts.com                              Fax: 952-767-0112
    Case 19-32928    Doc 79    Filed 10/22/19 Entered 10/22/19 18:18:09       Desc Main
                                Document     Page 6 of 21
John H. Heidebrecht, ASA, CFE, MAFF, CDFA, CAC, MBA
Professional Qualifications
Page 2 of 11



    Manager – Baker Tilly Virchow Krause, LLP (formerly Virchow, Krause & Company,
     LLP), Minneapolis, Minnesota – 2000 to 2003.
    Manager – Abdo, Eick & Meyers, LLP (formerly Baune, Dosen & Co., LLP), Edina,
     Minnesota – 1994 to 2000.

E DUCATION

    St. Cloud State University: Received Master of Business Administration degree with a
     concentration in Finance.
    University of Minnesota – Carlson School of Management:          Received Bachelor of
     Science in Business degree with a concentration in Finance.

P ROFESSIONAL AFFILIATIONS

    Member, American Society of Appraisers
    Board Member, Minnesota Association of Business Valuation Professionals
    Member, Association of Certified Fraud Examiners
    Member, Twin Cities Chapter of Certified Fraud Examiners
    Member, National Association of Certified Valuation Analysts
    Member, Institute for Divorce Financial Analysts
    Family Business Advisors Group
    Past President (2 terms), Minnesota Association of Business Valuation Professionals
    Past President (2 terms), Twin Cities Chapter of the American Society of Appraisers
    Past President, Institute of Business Appraisers North Central Chapter


P ROFESSIONAL S PEAKING

    Developed and Presented Minnesota CLE’s Family Law Finance: Update on the Impact
     of the New Tax Plan on Divorce Clients and Lawyers Live Webcast Seminar (2019).
    Faculty for Minnesota CLE and Minnesota State Bar Association’s 40th Annual Family
     Law Institute. Presentation entitled, “Update on the Impact of the New Tax Plan on
     Divorce Clients and Lawyers” (2019).
    Featured Speaker for 18th Annual MNCPA Business Valuation Conference. Presentation
     entitled, “What we can Learn from the Lund’s Case” (2018).
    Developed and Presented Minnesota CLE’s Family Law Series: Business Valuations in
     Divorce Live Webcast Seminar (2018).
    Developed and Presented Minnesota CLE’s Family Law Series: Understanding the Tax
     Aspects of Divorce Under the New Tax Law Live Webcast Seminar (2018).
    Developed and Presented Minnesota CLE’s The Impact of the New Tax Plan on Divorce
     Clients and Lawyers Live Webcast Seminar (2018).
    Case 19-32928    Doc 79    Filed 10/22/19 Entered 10/22/19 18:18:09      Desc Main
                                Document     Page 7 of 21
John H. Heidebrecht, ASA, CFE, MAFF, CDFA, CAC, MBA
Professional Qualifications
Page 3 of 11



    Developed and Presented Minnesota CLE’s Advanced Business Valuation Concepts Live
     Webcast Seminar (2018).
    Featured Speaker for Minnesota Association of Business Valuation Professionals’
     October meeting. Presentation entitled, “A Case Study: Lunds & Byerlys” (2017).
    Featured Speaker for American Academy of Matrimonial Lawyers Minnesota Chapter’s
     January meeting. Presentation entitled, “Tax Consequences to Assets in Light of Curtis
     v. Curtis (2017).
    Developed and Presented Minnesota CLE’s Family Law Series: Understanding Basic
     Family Law Accounting Principles Live Webcast Seminar (2016).
    Developed and Presented Minnesota CLE’s Family Law Series: The Top 10 Financial
     Cases Every Family Lawyer Must Know Live Webcast Seminar (2016).
    Faculty for Minnesota State Bar Association’s Real Estate Institute. Presentation
     entitled, “Beyond the Basics: Considerations that Influence the Business Valuation for
     Holding Companies/Family Limited Partnerships” (2016).
    Faculty for Minnesota CLE and Minnesota State Bar Association’s Probate & Trust Law
     Section Conference.      Presentation entitled, “Holding Company/Family Limited
     Partnerships – Focused on Ag-Related Issues and Holdings” (2016).
    Developed and Presented Minnesota CLE’s Business Valuation: Understanding Key
     Concepts Live Webcast Seminar (2016).
    Developed and Instructor for Minnesota Society of Certified Public Accountants ’
     International Valuation for Corporate Professionals Course (2016).
    Faculty for Minnesota State Bar Association’s Business Law Institute.      Presentation
     entitled, “Buy-Sell Agreements: The Good, the Bad and the Ugly” (2016).
    Planning Task Force for 26th Annual Business Valuation Conference, University of St.
     Thomas (2016).
    Faculty for Minnesota CLE and Minnesota State Bar Association’s 37 th Annual Family
     Law Institute (Judicial Officer Only Track). Presentation entitled, “Demystifying the
     Property and Business Valuation Process” (2016).
    Developed and Presented Minnesota CLE’s Intellectual Property Series: Intangible
     Property – Transfer Pricing and International Valuation Live Webcast Seminar (2016).
    Developed and Presented Minnesota CLE’s Business Law Series: Buy-Sell Agreements
     Live Webcast Seminar (2016).
    Developed and Presented Minnesota CLE’s Business Law Series: Business Valuations
     for Shareholder Disputes Live Webcast Seminar (2016).
    Developed and Presented Twin Cities Chapter-Society            of    Financial   Service
     Professionals: Tax and Financial Aspects of Divorce (2015).
    Developed and Presented Minnesota CLE’s Family Law Series: Business Valuations in
     Divorce Live Webcast Seminar (2015).
    Developed and Presented Minnesota CLE’s Family Law Series:          Non-Marital Tracing
     Live Webcast Seminar (2015).
    Developed and Presented Minnesota CLE’s New Lawyer Experience: What You Need to
     Know about Accounting Live Webcast Seminar (2015).
    Case 19-32928    Doc 79    Filed 10/22/19 Entered 10/22/19 18:18:09      Desc Main
                                Document     Page 8 of 21
John H. Heidebrecht, ASA, CFE, MAFF, CDFA, CAC, MBA
Professional Qualifications
Page 4 of 11



    Developed and Presented Minnesota CLE’s Buy-Sell Agreements Live Webcast Seminar
     (2015).
    Developed and Presented Minnesota CLE’s Family Law Non-Marital Tracing Live
     Webcast Seminar (2015).
    Developed and Presented Minnesota CLE’s Family Law Business Valuations Live
     Webcast Seminar (2015).
    Faculty for Minnesota CLE and Minnesota State Bar Association’s 36 th Annual Family
     Law Institute. Presentation entitled, “The Top 10 Cases Every Family Lawyer Must
     Know” (2015).
    Developed and Presented Minnesota CLE’s Business Law Series: Advanced Business
     Valuation Live Webcast Seminar (2015).
    Developed and Presented Minnesota CLE’s Business Law Series: Buy-Sell Agreements
     Live Webcast Seminar (2015).
    Developed and Presented Minnesota CLE’s Business Law Series: Business Valuation
     Basics – What Judges and Attorneys Really Need to Know Live Webcast Seminar
     (2015).
    Planning Task Force and Faculty for 25th Annual Business Valuation Conference,
     University of St. Thomas. Presentation entitled, “Case Law Update” (2015).
    Developed and Presented Minnesota           CLE’s   Bankruptcy/Debtor-Creditor   Series:
     Valuations Live Webcast Seminar (2015).
    Developed and Presented Minnesota CLE’s Family Law Series: Non-Marital Tracing and
     Other Complex Financial Issues in Divorce Live Webcast Seminar (2014).
    Developed and Presented Minnesota CLE’s Family Law Series: Understanding the Tax
     Aspects of Divorce Live Webcast Seminar (2014).
    Developed and Presented Minnesota CLE’s Business Law Series: Buy-Sell Agreements
     Live Webcast Seminar (2014).
    Developed and Presented Minnesota CLE’s New Lawyer Experience: What the New
     Lawyer Needs to Know about Accounting – Understanding Business Valuations,
     Financial Statements, Property Division, and Tax Returns Live Webcast Seminar (2014).
    Developed and Presented Minnesota CLE’s Understanding Financial Statements & Tax
     Returns for Attorneys Live Webcast Seminar (2014).
    Developed and Presented Minnesota CLE’s Business Valuation:          What Judges and
     Attorneys Really Need to Know Live Webcast Seminar (2014).
    Developed and Presented Minnesota CLE’s Business Law Series: Business Valuation for
     Shareholder Disputes Live Webcast Seminar (2014).
    Faculty for 24 th Annual Business Valuation Conference, University of St. Thomas.
     Presentation entitled, “Court Case Update” (2014).
    Featured Speaker for Dakota County Family Law Section’s November meeting.
     Presentation entitled, “Real Nightmares Tracing Non-Marital Interests in Real Property”
     (2013).
    Faculty for Minnesota Society of CPA’s 59th Annual MNCPA Tax Conference.
     Presentation entitled, “Tax and Financial Aspects of Divorce” (2013).
    Case 19-32928    Doc 79    Filed 10/22/19 Entered 10/22/19 18:18:09   Desc Main
                                Document     Page 9 of 21
John H. Heidebrecht, ASA, CFE, MAFF, CDFA, CAC, MBA
Professional Qualifications
Page 5 of 11



    Developed and Presented Minnesota CLE’s Family Law Series: Business Valuation for
     Divorce Live Webcast Seminar (2013).
    Developed and Presented Minnesota CLE’s Business Valuations:     What You Need to
     Know Live Webcast Seminar (2013).
    Developed and Presented Minnesota CLE’s Reading/Understanding              Financial
     Statements & Tax Returns for Attorneys Live Webcast Seminar (2013).
    Faculty for Minnesota CLE and Minnesota State Bar Association’s 34 th Annual Family
     Law Institute. Presentation entitled, “Buying and Selling a Law Practice” (2013).
    Developed and Presented Minnesota CLE’s Business Law Series: Buy-Sell Agreements
     Live Webcast Seminar (2013).
    Planning and Education Task Force for 23rd Annual Business Valuation Conference,
     University of St. Thomas (2013).
    Faculty for Minnesota CLE and Minnesota State Bar Association Business Law Section’s
     The Minnesota Closely Held Business Conference. Presentation entitled, “Valuation of
     Closely Held Businesses” (2013).
    Developed and Presented Minnesota CLE’s Intellectual Property Series: Damages – A
     Financial Perspective Live Webcast Seminar (2012).
    Faculty for Minnesota CLE and Minnesota State Bar Association’s Advising the Family
     Business Owner About Succession & Estate Planning Issues Conference. Presentation
     entitled, “Valuation of Business Interests” (2012).
    Developed and Presented Minnesota CLE’s Reading/Understanding              Financial
     Statements & Tax Returns for Attorneys Live Webcast Seminar (2012).
    Faculty for Minnesota CLE and Minnesota State Bar Association’s Foundations of
     Practice:   Family Law Basics.      Presentation entitled, “Divorce Math: Financial
     Calculations in Divorce Cases” (2012).
    Developed and Presented Minnesota CLE’s Business Valuation:       What Judges and
     Attorneys Really Need to Know Live Webcast Seminar (2012).
    Developed and Presented Minnesota CLE’s Managing Complex Family Law Non-Marital
     Issues Live Webcast Seminar (2012).
    Faculty for Minnesota CLE and Minnesota State Bar Association’s 33 nd Annual Family
     Law Institute.   Presentation entitled, “Understanding Complex Non-Marital Issues”
     (2012).
    Planning and Education Task Force for 22nd Annual Business Valuation Conference,
     University of St. Thomas (2012).
    Developed and Presented Minnesota CLE’s Intellectual Property Series: Damages – A
     Financial Perspective Live Webcast Seminar (2011).
    Developed and Presented Institute of Business Appraisers North Central Chapter ’s
     Valuation of Personal Goodwill (2011).
    Developed and Instructor for Minnesota Society of Certified Public Accountants ’
     Business Valuations for CPAs Who Won’t Be Preparing Independent Valuations Course
     (2011).
    Case 19-32928    Doc 79    Filed 10/22/19 Entered 10/22/19 18:18:09     Desc Main
                                Document     Page 10 of 21
John H. Heidebrecht, ASA, CFE, MAFF, CDFA, CAC, MBA
Professional Qualifications
Page 6 of 11



    Developed and Presented Institute of Business Appraisers North Central Chapter ’s
     Update: Significant Recent Court Cases & Key Changes to Federal Rules of Civil
     Procedure (2011).
    Faculty for Minnesota CLE and Minnesota State Bar Association’s 32 nd Annual Family
     Law Institute. Presentation entitled, “Managing Complex Non-Marital Issues” (2011).
    Developed and Presented Minnesota CLE’s Business Valuation for Probate & Estate
     Lawyers Live Webcast Seminar (2011).
    Moderator and Conference Committee Member for American Society of Appraisers’ 21st
     Annual Business Valuation Conference. “Is this the New Normal?” (2011).
    Faculty for Minnesota CLE and Minnesota State Bar Association’s Introduction to
     Minnesota Family Law. Presentation entitled, “Divorce Math: Financial Calculations in
     Divorce Cases” (2011).
    Developed and Presented Minnesota CLE’s Intellectual Property Series: Damages – A
     Financial Perspective Live Webcast Seminar (2010).
    Chairperson and Featured Speaker for Hennepin County Bar Association’s Business
     Valuation Implications in the Current Economy Live Seminar and Live Webcast (2010).
    Faculty for Minnesota CLE and Minnesota State Bar Association’s 31 st Annual Family
     Law Institute. Presentation entitled, “Basic Family Law Math: Financial Calculations in
     Divorce Cases” (2010).
    Developed and Presented Minnesota CLE’s Business Law Series: Business Valuations
     Live Webcast Seminar (2009).
    Faculty for 10th Judicial District Law Clerks Continuing Legal Education. Presentation
     entitled, “Business Valuations: Family Law Topics” (2009).
    Developed and Presented Minnesota CLE’s Family Law Series:         Advanced Business
     Valuation and Accounting Live Webcast Seminar (2009).
    Developed and Presented Minnesota CLE’s Family Law Series: General Valuation and
     Accounting Live Webcast Seminar (2009).
    Developed and Presented Minnesota CLE’s Business Valuation in the Economic
     Downturn Live Webcast Seminar (2009).
    Featured Speaker for Minnesota Paralegal Association’s Annual Convention.
     Presentation entitled, “Business Valuation: Understanding the Process” (2009).
    Developed and Instructor for Minnesota Society of Certified Public Accountants’
     Business Valuations for CPAs Who Won’t Be Preparing Independent Valuations Course
     (2009).
    Chairperson and Featured Speaker for Hennepin County Bar Association’s Business
     Valuation in the Economic Downturn Live Seminar and Live Webcast (2009).
    Developed and Instructor for Minnesota Society of Certified Public Accountants’
     Business Valuations for CPAs in Industry Course (2009).
    Faculty for Minnesota CLE and Minnesota State Bar Association’s 30 th Annual Family
     Law Institute. Presentation entitled, “Basic Family Law Math: Financial Calculations in
     Divorce Cases” (2009).
    Case 19-32928    Doc 79    Filed 10/22/19 Entered 10/22/19 18:18:09     Desc Main
                                Document     Page 11 of 21
John H. Heidebrecht, ASA, CFE, MAFF, CDFA, CAC, MBA
Professional Qualifications
Page 7 of 11



    Moderator for American Society of Appraisers’ 19th Annual Business Valuation
     Conference. “Riding out the Storm: How Do You Assess Risk and Determine Value in a
     Turbulent Economy?” (2009).
    Developed and Presented Minnesota CLE’s Business Valuation: What You Really Need
     to Know Live Webcast Seminar (2008).
    Featured Speaker for Minnesota Paralegal Association’s October meeting. Presentation
     entitled, “Fundamentals of Business Valuation” (2008).
    Faculty for Minnesota CLE and Minnesota State Bar Association’s 29 th Annual Family
     Law Institute. Panel Presentation entitled, “Working With Business Valuation Experts”
     (2008).
    Featured Speaker for Hennepin County Bar Association’s What is a Business Worth?
     What the Numbers Really Mean Local Seminar and Live National Webcast (2008).
    Faculty for Minnesota CLE and Minnesota State Bar Association’s New Lawyer
     Experience. Presentations entitled, “Reading Financial Statements and Tax Returns for
     Lawyers” (2008).
    Presented (repeat presentation) Minnesota CLE’s Understanding Non-Marital Tracing
     Live Webcast Seminar (2007).
    Featured Speaker for Hennepin County Bar Association’s Business Valuation:      What
     Attorneys and Judges Need to Know Seminar (2007).
    Developed and Presented Minnesota CLE’s Reading Financial Statements and Tax
     Returns for Lawyers Live Webcast Seminar (2007).
    Developed and Presented Minnesota CLE’s Introduction to Business Valuation for
     Attorneys Live Webcast Seminar (2007).
    Faculty for Minnesota CLE and Minnesota State Bar Association’s 28 th Annual Family
     Law Institute. Presentation entitled, “Understanding Non-Marital Tracing” (2007).
    Faculty for Business Killers’ Avoiding the 6 Mistakes that Can Destroy Your Business
     and Your Future Seminar (2007).
    Developed and Presented Minnesota CLE’s Understanding Non-Marital Tracing Live
     Webcast Seminar (2007).
    Developed and Presented Minnesota CLE’s Reading Financial Statements and Tax
     Returns for Lawyers Live Webcast Seminar (2006).
    Developed and Presented Minnesota CLE’s Introduction to Business Valuation for
     Attorneys Live Webcast Seminar (2006).
    Faculty for Minnesota CLE and Minnesota State Bar Association’s 27 th Annual Family
     Law Institute. Presentation entitled, “Case Law Update: Business Assets, Income and
     Property Issues” (2006).
    Moderator for American Society of Appraisers’ 16th Annual Business Valuation
     Conference. “Interact and Update: Learn How the Latest Professional Developments
     Affect Your Appraisal Practice” (2006).
    Moderator for Minnesota CLE and Minnesota State Bar Association’s The Lawyer’s
     Guide to Business Valuations video replay (2006).
    Faculty and Co-Planner for Minnesota CLE and Minnesota State Bar Association’s The
     Lawyer’s Guide to Business Valuations. Presentations entitled, “Business Valuations in
    Case 19-32928    Doc 79    Filed 10/22/19 Entered 10/22/19 18:18:09       Desc Main
                                Document     Page 12 of 21
John H. Heidebrecht, ASA, CFE, MAFF, CDFA, CAC, MBA
Professional Qualifications
Page 8 of 11



     Divorce Litigation,” included personal goodwill as a separate and distinguishable
     intangible asset, and “Common and Uncommon Mistakes Made by Business Appraisers,”
     included relevant case law, reading and critiquing business valuation reports, and
     dealing with a valuation expert in a litigation setting (2005).
    Faculty for National Business Institute’s Tax Aspects of Divorce in Minnesota.
     Presentation entitled, “Pay Attention to Key Concerns in the Valuation of Closely Held
     Business Assets” (2005).
    Faculty and Conference Committee Board Member for American Society of Appraisers’
     15th Annual Business Valuation Conference. “Learn Real World Valuation.” Panelist in
     conference session entitled, “Unique Value Assignments, Books of Interest,
     Management Standards, Personal vs. Business Goodwill, A Case in Point and More.”
     Presentations entitled, “Unique Assignments” and “Communicating Appraisal Information
     to Attorneys” (2005).
    Faculty for Minnesota CLE and Minnesota State Bar Association’s 26 th Annual Family
     Law Institute. Presentation entitled, “Case Law Update: Business Assets, Income and
     Property Issues” (2005).
    Faculty for Minnesota CLE and Minnesota State Bar Association’s 25 th Annual Family
     Law Institute. Presentation entitled, “Case Law Update: Business Assets, Income and
     Property Issues” (2004).
    Faculty and Conference Committee Board Member for American Society of Appraisers’
     14th Annual Business Valuation Conference. “Experts Learning from Experts.” Panelist
     in conference session entitled, “When Theory and Practice Collide” (2004).
    Faculty for Minnesota State Chapter National Association of Certified Valuation Analysts’
     Current Topics in Business Valuation. Presentation entitled, “Succession Planning:
     Techniques and Tips for Transferring and Maximizing Wealth” (2003).
    Faculty for National Business Institute’s Tax Aspects of Divorce in Minnesota.
     Presentation entitled, “Valuation of a Closely Held Asset,” included the mechanics of
     performing a business appraisal and related Minnesota case law (2003, 2001, 1999 and
     1997).

S PECIALIZED E DUCATION

    Attended Minnesota Chapter National Association of Certified Valuation Analysts’ 1 9th
     Annual Business Valuation Conference (2019).
    Attended Minnesota Chapter National Association of Certified Valuation Analysts’ 18th
     Annual Business Valuation Conference (2018).
    Attended Minnesota Chapter National Association of Certified Valuation Analysts’ 17 th
     Annual Business Valuation Conference (2017).
    Attended 17 th Annual MNCPA Business Valuation Conference (2017).
    Attended Minnesota Chapter National Association of Certified Valuation Analysts’ 16 th
     Annual Business Valuation Conference (2016).
    Attended 16 th Annual MNCPA Business Valuation Conference (2016).
    Attended Minnesota Chapter National Association of Certified Valuation Analysts’ 15 th
     Annual Business Valuation Conference (2015).
    Case 19-32928    Doc 79    Filed 10/22/19 Entered 10/22/19 18:18:09      Desc Main
                                Document     Page 13 of 21
John H. Heidebrecht, ASA, CFE, MAFF, CDFA, CAC, MBA
Professional Qualifications
Page 9 of 11



    Attended 15 th Annual MNCPA Business Valuation Conference (2015).
    Attended Minnesota Chapter National Association of Certified Valuation Anal ysts’
     Current Topics in Business Valuation Seminar (2014).
    Attended 14th Annual MNCPA Business Valuation Conference (2014).
    Attended Minnesota Chapter National Association of Certified Valuation Analysts’
     Current Topics in Business Valuation Seminar (2013).
    Attended 13 th Annual MNCPA Business Valuation Conference (2013).
    Attended Minnesota Chapter National Association of Certified Valuation Analysts’
     Current Topics in Business Valuation Conference (2012).
    Attended 11 th Annual MNCPA Business Valuation Conference (2011).
    Successfully completed American Society of Appraisers’ BV302: Special Topics in the
     Valuation of Intangible Assets coursework and exam in Manhattan Beach (2011).
    Attended American Society of Appraisers’ Non-Marketable Investment Company
     Evaluation (NICE) Income Approach Method Seminar (2011).
    Attended Minnesota Chapter National Association of Certified Valuation Analysts’
     Advanced Techniques for Exceptional Report Writing, Parts I and II Seminar (2010).
    Attended Minnesota State Chapter National Association of Certified Valuation Analysts’
     2010 Current Topics in Business Valuation Conference (2010).
    Successfully completed National Association of Certified Valuation Analysts’ Matrimonial
     Litigation Support Workshop coursework and exam in Washington, D.C. (2010).
    Attended Consultants’ Training Institute’s Owners’ Compensation in Physician Practice
     Valuations Seminar (2010).
    Attended Minnesota Chapter of the American Academy of Matrimonial Lawyers’ Divorce
     Camp (2010).
    Attended American Society of Appraisers’ 20th Annual Business Valuation Conference.
     “Powerful Valuations in a Weak Economy” (2010).
    Successfully completed The Institute of Business Appraisers’ Business Appraisal Review
     Accreditation Workshop in Chicago (2009).
    Attended American Society of Appraisers’ Understanding and Valuing Non-Competition
     Agreements Seminar (2008).
    Attended VPS/FCG’s Is Morningstar Ibbotson Data Still Relevant? Conference (2008).
    Attended Compliance Week’s Getting Ready for SFAS 141R, Business Combinations
     Conference (2008).
    Attended Consultants’ Training Institute’s Using Ibbotson SBBI Database Seminar
     (2008).
    Successfully completed Association of Certified Fraud Examiners’ CFE Exam Review
     Course in Austin, Texas (2008).
    Successfully completed American Society of Appraisers’ BV301: Valuation of Intangible
     Assets coursework and exam in Chicago (2008).
    Attended VPS/FCG’s Cost of Capital: A Consensus View? Conference (2008).
    Attended 7 th Annual MNCPA Business Valuation Conference (2007).
    Attended Minnesota Chapter of the American Academy of Matrimonial Lawyers’ Divorce
     Camp (2007).
    Case 19-32928    Doc 79    Filed 10/22/19 Entered 10/22/19 18:18:09      Desc Main
                                Document     Page 14 of 21
John H. Heidebrecht, ASA, CFE, MAFF, CDFA, CAC, MBA
Professional Qualifications
Page 10 of 11



    Attended Business Valuation Resources’ Active & Passive Appreciation in Divorce
     Conference (2007).
    Attended Business Valuation Resources’ Valuing Entertainment Assets Conference
     (2007).
    Attended American Society of Appraisers’ 17th Annual Business Valuation Conference.
     “Ever Forward: Learn How the Latest Professional Developments Affect Your Practice”
     (2007).
    Attended 6 th Annual MNCPA Business Valuation Conference (2006).
    Attended Business Valuation Resources’ The Transaction Method: Uses and Abuses of
     Market Data Conference (2006).
    Attended Business Valuation Resources’ Early Stage Company Valuations Conference
     (2006).
    Successfully completed all Economic Research Institute coursework and e xams, earning
     the Compensation Analyst Credential (2006).
    Attended Dispute Resolution Services’ Mediation Training for Financial Professionals
     (2006).
    Attended Business Valuation Resources’ Calculating Goodwill: What is Personal and
     What is Professional Conference? (2006).
    Attended Merrill Lynch’s Investment Policy, Asset Allocation and Alternative Investments
     Seminar (2005).
    Attended Merrill Lynch’s The Current M&A Market for Selling Businesses, Understanding
     the Process of Selling Your Business, and Maximizing the Value of Your Business for its
     Ultimate Sale Seminar (2005).
    Attended Business Valuation Resources’ Succeeding as an Expert Witness Conference
     (2005).
    Attended The National Center for Continuing Education’s Modern Financial Modeling,
     including Advanced Workshop Sessions Covering Proper Financial Model Construction
     Techniques, Present and Future Value Modeling, Capital Budgeting Detailed Analysis
     and Modeling, Regression Analysis to Identify Key Revenue and Expense Drivers,
     Balance Sheet and Income Statement Forecasts and Projections, and Valuation
     Modeling and Analysis (2004).
    Attended 4 th Annual MNCPA Business Valuation Conference (2004).
    Successfully completed Center for Advanced Valuation Studies’ CAVSCC: Cost of
     Capital sponsored by the American Society of Appraisers in Kansas City (2004).
    ASA Twin Cities Chapter Delegate at American Society of Appraisers International
     Appraisal Conference in Kansas City (2004).
    Attended Business Valuation Resources’ How to Discount for Trapped-In Capital Gains
     Tax Conference (2004).
    Attended Northwestern Mutual Financial Network’s Advanced Planning Program,
     Including Workshop Sessions Covering Compensation Planning, Estate Planning and
     Business Planning (2004).
    Attended Business Valuation Resources’ Critical Issues in Divorce Valuation Conference
     (2004).
    Attended American Society of Appraisers’ 13th Annual Business Valuation Conference
     (2003).
    Attended 2 nd Annual MNCPA Business Valuation Conference (2002).
    Case 19-32928    Doc 79    Filed 10/22/19 Entered 10/22/19 18:18:09     Desc Main
                                Document     Page 15 of 21
John H. Heidebrecht, ASA, CFE, MAFF, CDFA, CAC, MBA
Professional Qualifications
Page 11 of 11



    Attended Minnesota Institute of Legal Education Seminar Economic Damages (2002).
    ASA Twin Cities Chapter Delegate at American Society of Appraisers International
     Appraisal Conference in San Diego (2002).
    Attended AICPA Webcast Implementing FASB 141: A Practical Case Study of a
     Business Combination (2002).
    Attended AICPA National Business Valuation Conference in Las Vegas (2001).
    Attended 1 st Annual MNCPA Business Valuation Conference (2001).
    Attended Minnesota State Bar Association Continuing Legal Education Seminar
     Valuation Litigation: Best Practices for Business, Tax and Transactional Disputes
     (2001).
    Attended American Society of Appraisers’ 11th Annual Business Valuation Conference
     (2001).
    Attended AICPA National Business Valuation Conference in Miami Beach (2000).
    Attended American Society of Appraisers 18 th Annual Advanced Business Valuation
     Conference in New Orleans (1999).
    Attended Ibbotson Associates’ Business Valuation: Cost of Capital Seminar (1999).
    Attended CICBV / ASA Joint Business Valuation Conference in Montreal, Canada
     (1998).
    Successfully completed American Society of Appraisers’ BV204: Selected Advanced
     Topics coursework and exam in Chicago (1997).
    Successfully completed American Society of Appraisers’ BV203: Business Valuation
     Case Study coursework and exam in Denver (1997).
    Successfully completed American Society of Appraisers’ BV202:          Introduction to
     Business Valuation, Part Two coursework and exam in Chicago (1997).
    Successfully completed American Society of Appraisers’ BV201:          Introduction of
     Business Valuation, Part One coursework and exam in Chicago (1997).
    Attended American Society of Appraisers’ 15 th Annual Advanced Business Valuation
     Conference in Memphis (1996).
    Attended MNCPA Applying Valuation Techniques Seminar (1996).
    Attended National Business Institute Seminar, Including Sessions Covering Tax Aspects
     of Divorce in Minnesota and Valuation of a Closely Held Business Asset (1996).
Case 19-32928   Doc 79   Filed 10/22/19 Entered 10/22/19 18:18:09   Desc Main
                          Document     Page 16 of 21




                 EXHIBIT B
      Case 19-32928                                Doc 79               Filed 10/22/19 Entered 10/22/19 18:18:09   Desc Main
Rancher's Legacy Meat Co.
                                                                         Document     Page 17 of 21
Statement of Operations
YTD Through Period 12 ‐ FY 2017 ‐ FY 2019
                                                    updated 8/10/19                      FY2019
                                                                                YTD Period 12 (April 2019)
                                                                                         Actual

                                                                                 364 Days       Per Pound
Pounds Sold (Actual)                                                              10,960,370
New Contract:
  Large Beef Patties ‐ Distri. Ctr 1 (40# cases)                                     975,880
  Large Beef Patties ‐ Distri. Ctr 2 (40# cases)                                     869,840
  Small Beef Patties ‐ Distri. Ctr 1 (30# cases)                                   1,371,210
  Small Beef Patties ‐ Distri. Ctr 2 (30# cases)                                   1,166,010
      New Contract Subotal                                                         4,382,940
Total                                                                             15,343,310
Pounds of Production
 Fresh & Frozen Ground Beef/Pork                                                   9,681,752
 Portion‐Cut Steaks                                                                  327,623
 Tolling                                                                             712,042
 Other                                                                                36,223
Pounds Total                                                                      10,757,640
Weeks                                                                                     52
Average Pounds Produced Per Week                                                     206,878

Sales                                                                            $29,934,396         $1.951
Less ‐ Marketing Allowances                                                       (1,208,538)        (0.079)
  Net Sales                                                                       28,725,858          1.872
Cost of Goods Sold
 Meat Costs                                                                       20,209,753          1.317
 Packaging Costs                                                                   1,556,389          0.101
 Freight to Customers' Location                                                    1,193,729          0.078
  Total COGS                                                                      22,959,870          1.496
Gross Margin                                                                       5,765,988          0.376
Production Costs
 Production Labor                                                                    956,159          0.062
 Labor ‐ PTO                                                                          50,578          0.003
 Labor ‐ Holiday Pay                                                                  20,892          0.001
 Health Insurance                                                                    134,463          0.009
 Payroll Taxes ‐ Company‐portion                                                      92,076          0.006
 401K Plan ‐ Company‐portion                                                          16,519          0.001
 Workman Compensation Insurance                                                       31,194          0.002
 Payroll Processing Costs                                                             10,345          0.001
 Temporary Workers                                                                 1,243,126          0.081
  Total Production Labor                                                           2,555,352          0.167
Other Production Costs
 Utilities                                                                           228,805          0.015
 Garbage Removal                                                                      24,696          0.002
 Repairs & Maintenance                                                               122,845          0.008
 Building Rent                                                                        99,189          0.006
 Equipment Lease Costs                                                                47,225          0.003
 Real Estate Taxes                                                                    56,160          0.004
 Quality Control‐Related Expenses                                                     45,203          0.003
 Sanitation & Production Supplies                                                    104,627          0.007
 Plant Cleaning Costs                                                                277,547          0.018
 Insurance                                                                            93,872          0.006
 Other Production Costs                                                               19,955          0.001
 Depreciation                                                                        144,530          0.009
  Total Production Costs                                                           3,820,005          0.249
Net Margin                                                                         1,945,982          0.127
Operating Expenses
 Salaries & Benefits‐Administrative                                                  626,027          0.041
 Salaries & Benefits‐Sales                                                           514,974          0.034
 Travel & Entertainment                                                               80,448          0.005
 Marketing Expenses                                                                   26,920          0.002
 Show Expenses                                                                        24,267          0.002
 Samples                                                                              67,292          0.004
 Sales Commissions/Broker Fees                                                       296,425          0.019
 Repairs & Maintenance ‐ IT                                                           61,256          0.004
 Building Rent                                                                        53,409          0.003
 Real Estate Taxes                                                                    30,240          0.002
 Professional Services                                                                41,461          0.003
 Depreciation                                                                         45,321          0.003
 Other                                                                               232,969          0.015
Total S, G & A Expenses                                                            2,101,009          0.137
New Contract Assumptions
Gross Margin Per Pound
 Incremental Margin ‐ New Customer                                    $0.250       1,095,735          0.071
 Less: Variable Lablor Costs                                          (0.127)       (556,633)        (0.036)
 Less: Semi‐Variable Costs                                            (0.020)        (87,659)        (0.006)
Net Margin After Incremental Variable Costs                           $0.103         451,443          0.029
Operating Income (Loss)                                                              296,416         $0.019

Interest Expense
 Ratcliff Note                                                                              0         0.000
 Other                                                                                      0         0.000
  Total Interest Expense                                                                    0         0.000
Other Expense
 Debt service on Ochsner Equipment Note                                                  ‐            0.000
 Platinum ($97,500 x 2)                                                              195,000          0.013
 Legal ‐ Foley ($97,500 x 2)                                                         195,000          0.013
 Credit Committee ($97,500 x 2)                                                      195,000          0.013
 Adequate Protection to James Ratcliff ($1,886.15 x 364)                             686,559          0.045
 Payment of US Trustee Fees (1.0% x $36,123,630)                                     361,236          0.024
  Total Other Expense                                                              1,632,795          0.106
Net Income (Loss)                                                                ($1,336,379)       ($0.087)

Total Expenses Less US Trustee Fees                                              $36,123,630
Average quarterly expenses less US Trustee Fees                                   $9,030,907
 Case 19-32928           Doc 79     Filed 10/22/19 Entered 10/22/19 18:18:09              Desc Main
                                     Document     Page 18 of 21


Rancher's Legacy Meat Co.
Total Cost Per Pound (New Contract)


  Large Patties         Small Patties
$           1.48    $             1.45    Sale Price Per/lb.
             0.25                  0.25   Less: Incremental Margin ‐ New Customer
$           1.23    $             1.20    Raw Materials Cost of Sales
            0.13                  0.13    Less: Variable Lablor Costs
            0.02                  0.02    Less: Semi‐Variable Costs
$           1.38    $             1.35    Total Cost Per Pound
      1,845,720             2,537,220     Total Pounds
$     2,543,402     $      3,427,784      Total Cost

$      2,733,511 $          3,689,118 Revenue
      (2,543,402)          (3,427,784) Less: Total Cost
$        190,109 $            261,334 Net Margin After Incremental Variable Costs

                    $         451,443 Total Net Margin After Incremental Variable Costs
      Case 19-32928         Doc 79   Filed 10/22/19 Entered 10/22/19 18:18:09   Desc Main
                                      Document     Page 19 of 21

Rancher's Legacy Meat Co.

                                           YTD Period 12 (April 2019)

                                           364 Days         Per Pound
Net Income (Loss)                      $     (1,336,379)         ($0.087)


Divided by: # weeks in a year                         52

Average Net Loss Per Week                       (25,700)

Average Loss For 13 Week Period        $       (334,095)
Case 19-32928   Doc 79   Filed 10/22/19 Entered 10/22/19 18:18:09   Desc Main
                          Document     Page 20 of 21




                 EXHIBIT C
Rancher's Legacy Meat Co.
13 Week Cash Flow
Last updated 10/18/2019

Receipts                                          etition Date 9/20/19          Actual       Case 19-32928
                                                                                                Actual          Actual         Week 4          Doc 79
                                                                                                                                               Week 5          Week 1        Filed 10/22/19 Entered 10/22/19 18:18:09
                                                                                                                                                                               Week 2          Week 3          Week 4
                                                                                                                                                                                                                         Thanksgiving
                                                                                                                                                                                                                                Week 5          Week 6          Week 7          Week 8
                                                                                                                                                                                                                                                                                          Christmas
                                                                                                                                                                                                                                                                                                 Week 9           Desc Main
                                                                                                                                                                                                                                                                                                           New Years
                                                                                                                                                                                                                                                                                                                Week 10         Week 11         Week 12         Week 13             Totals

A/R receipts
Other receipts
                                                                         $
                                                                               9/27/19
                                                                              588,547 $
                                                                                     -
                                                                                               10/4/19
                                                                                              584,810 $
                                                                                                2,789
                                                                                                              10/11/19
                                                                                                              599,312 $
                                                                                                                     -
                                                                                                                              10/18/19
                                                                                                                              643,492 $
                                                                                                                                     -
                                                                                                                                              10/25/19
                                                                                                                                              726,458 $
                                                                                                                                                     -
                                                                                                                                                               11/1/19
                                                                                                                                                              700,000 $
                                                                                                                                                                     -
                                                                                                                                                                              Document
                                                                                                                                                                               11/8/19
                                                                                                                                                                              650,000 $
                                                                                                                                                                                     -
                                                                                                                                                                                           Page 21 of 21
                                                                                                                                                                                              11/15/19
                                                                                                                                                                                              675,000 $
                                                                                                                                                                                                     -
                                                                                                                                                                                                              11/22/19
                                                                                                                                                                                                              675,000 $
                                                                                                                                                                                                                     -
                                                                                                                                                                                                                               11/29/19
                                                                                                                                                                                                                               675,000 $
                                                                                                                                                                                                                                      -
                                                                                                                                                                                                                                                12/6/19
                                                                                                                                                                                                                                               675,000 $
                                                                                                                                                                                                                                                      -
                                                                                                                                                                                                                                                               12/13/19
                                                                                                                                                                                                                                                               600,000 $
                                                                                                                                                                                                                                                                      -
                                                                                                                                                                                                                                                                               12/20/19
                                                                                                                                                                                                                                                                               625,000 $
                                                                                                                                                                                                                                                                                      -
                                                                                                                                                                                                                                                                                                12/27/19
                                                                                                                                                                                                                                                                                                675,000 $
                                                                                                                                                                                                                                                                                                       -
                                                                                                                                                                                                                                                                                                                  1/3/20
                                                                                                                                                                                                                                                                                                                650,000 $
                                                                                                                                                                                                                                                                                                                       -
                                                                                                                                                                                                                                                                                                                                 1/10/20
                                                                                                                                                                                                                                                                                                                                600,000 $
                                                                                                                                                                                                                                                                                                                                       -
                                                                                                                                                                                                                                                                                                                                                 1/17/20
                                                                                                                                                                                                                                                                                                                                                500,000 $
                                                                                                                                                                                                                                                                                                                                                       -
                                                                                                                                                                                                                                                                                                                                                                 1/24/20
                                                                                                                                                                                                                                                                                                                                                                600,000 $
                                                                                                                                                                                                                                                                                                                                                                       -
                                                                                                                                                                                                                                                                                                                                                                                11/1 - 1/24
                                                                                                                                                                                                                                                                                                                                                                                8,300,000
                                                                                                                                                                                                                                                                                                                                                                                          -
Other receipts                                                           $           - $             - $             - $             - $             - $             - $             - $             - $             - $              - $             - $             - $             - $              - $             - $             - $             - $             - $                -
Total cash receipts                                                      $    588,547 $       587,598 $       599,312 $       643,492 $       726,458 $       700,000 $       650,000 $       675,000 $       675,000 $        675,000 $       675,000 $       600,000 $       625,000 $        675,000 $       650,000 $       600,000 $       500,000 $       600,000 $       8,300,000

Operating Cash Disbursements                                                   9/27/19         10/4/19        10/11/19        10/18/19        10/25/19         11/1/19         11/8/19        11/15/19        11/22/19         11/29/19         12/6/19        12/13/19        12/20/19         12/27/19           1/3/20        1/10/20         1/17/20         1/24/20        11/1 - 1/24
Payroll & Taxes (All employee categories)                                $     74,847 $           192 $        75,338 $              - $       76,000 $              - $       76,000 $              - $       76,000 $               - $       76,000 $              - $       76,000 $               - $        76,000 $             - $       76,000 $              - $        456,000
Fee for Payroll Service                                                           469                -            504                -          1,000                -          1,000                -          1,000                 -          1,000                -          1,000                             1,000                          1,000                             6,000
Payment to Company 401(K) & Flex Spending                                            -               -          6,366           5,800             200           6,200             200           6,200             200            6,200             200           6,200             200            6,200              200          6,200             200                            38,400
Payments to Temporary Labor Agencies                                                 -         26,351          30,920          32,500          32,500          32,500          27,500          27,500          27,500           27,500          27,500          27,500          27,500           27,500           27,500         27,500          27,500          27,500           362,500
Workmen Compensation Premium                                                         -               -          1,540                -               -               -               -          2,206                -                -               -          2,206                                                            2,206                                             6,618
Health/dental/life/disability for employees                                          -            659                -         27,900                -            720                -         27,900                -                -            720          31,000                                               720         31,000                                            92,060
Raw Ingredients - domestic                                                    430,567         401,047         409,095         420,000         420,000         415,000         415,000         415,000         415,000          415,000         390,000         390,000         390,000          380,000          380,000        380,000         380,000         380,000         5,145,000
Raw Ingredients - import                                                             -         98,736                -               -        102,000                -        102,000                -        102,000                 -        102,000                -        102,000                -                -        102,000               -         102,000           612,000
Packaging Supplies (boxes/film/etc)                                            20,653          14,873          44,369          31,500          31,500          26,000          26,000          26,000          26,000           26,000          26,000          26,000          26,000           25,000           25,000         25,000          25,000          25,000           333,000
QA and production supplies                                                           -          1,228                -          2,500           2,500           2,500           2,500           2,500           2,500            2,500           2,500           2,500           2,500            2,500            2,500          2,500           2,500           2,500            32,500
Plant Cleaning Costs (outside service)                                               -          8,268           7,731           7,800           7,800           7,800           7,800           7,800           7,800            6,900           6,900           6,900           6,900            6,900            6,900          6,900           6,900           6,900            93,300
Outside manufacturing services                                                       -               -               -               -               -               -               -               -               -                -               -               -              -                -                -              -               -               -                   -
Shipping/Freight                                                                  943          12,704          12,110          22,000          22,000          22,000          22,000          22,000          22,000           22,000          22,000          22,000          22,000           22,000           22,000         22,000          22,000          22,000           286,000
Building/equipment repair                                                            -               -               -          3,500           3,500           2,500           2,500           2,500           2,500            2,500           2,500           2,500           2,500            2,500            2,500          2,500           2,500           2,500            32,500
Equipment lease                                                                   701                -               -               -            701           2,075                -               -            701                 -          2,075                -              -                -            2,075              -               -               -             6,926
Building lease                                                                 12,716                -         12,716                -               -               -         12,720                -               -                -         12,720                -              -                                           12,720                                            38,160
Real estate taxes                                                                    -               -               -         48,138                -               -               -               -               -                -               -               -                                                                                                                   -
Refrigerated van repair/gas                                                          -               -               -            500             500                -            500                -            500                 -            500                -            500                -              500              -             500               -             3,000
Coats/gloves/hairnets for Production Workers                                         -               -          1,371           1,800           1,800           1,500           1,500           1,500           1,500            1,500           1,500           1,500           1,500            1,500            1,500          1,500           1,500           1,500            19,500
Insurance                                                                       9,365                -               -               -          9,370                -               -               -         10,000                 -               -               -         10,000                -                -              -               -          10,000            30,000
Utilities, including internet services                                               -          2,186          20,225          21,965                -          1,000                -               -         20,000            2,000                -               -         20,000            2,000                -              -               -          20,000            65,000
Garbage removal services                                                             -          2,219                -               -               -          2,250                -               -               -                -          2,250                -                                            2,250                                                            6,750
Advertising                                                                          -               -               -               -               -               -               -               -               -                -               -               -              -                -                -              -               -               -                   -
Marketing Allowances                                                            2,067                -         10,272          21,600           9,000           9,000          20,000          35,000          35,000           30,000          30,000          25,000          25,000           25,000           25,000         23,000          23,000          23,000           328,000
Food Show Costs                                                                      -               -              3                -          2,000           3,000                -               -               -                -               -               -              -                -                -              -               -               -             3,000
Professional fees - tax return prep                                                  -               -               -               -               -               -               -               -               -                -               -               -              -                -                -          2,000               -               -             2,000
Professional fees - Legal (internal)                                                 -               -               -               -               -               -               -               -               -           2,500                -               -              -                -                -              -               -               -             2,500
Professional fees - IT                                                               -          3,146                -               -               -          3,150                -               -               -           3,500                -               -              -                -            3,500              -               -               -            10,150
Sales Commissions                                                                    -               -               -          2,000                -               -               -         17,000                -                -               -         17,000               -                -                -              -          18,000               -            52,000
Office expense                                                                       -               -               -            400             375             250             250             250             250              250             250             250             250              250              250            250             250             250             3,250
Bank fees                                                                       1,419                -               -               -          1,500                -               -               -          1,500                 -               -               -          1,500                -                -              -               -           1,500             4,500
Office Cleaning Costs (outside service)                                              -            537             537             540             540             540             540             540             540              540             540             540             540              540              540            540             540             540             7,020
Employee expense/reimbursement                                                       -          4,226                -          4,200                -          3,500                -          3,500                -           3,500                -          3,500               -            3,500                -          3,500               -           3,500            24,500
State Income Taxes/Fees                                                              -               -               -          2,450                -               -               -               -               -                -               -               -          2,450                                                                                              2,450
Legal - Foley                                                                        -               -               -               -               -               -               -               -               -          37,500                -               -              -           30,000                -               -              -          30,000            97,500
Legal - Creditor Committee                                                           -               -               -               -               -               -               -               -               -          37,500                -               -              -           30,000                -               -              -          30,000            97,500
Platinum                                                                             -               -               -               -         25,000                -               -               -               -          37,500                -               -              -           30,000                -               -              -          30,000            97,500
Other production costs                                                            665                -               -               -          1,700                -            500                -            500                 -            500                -            500                               500                            500                             3,000
USDA Fees/SQF Annual Audit Fees                                                      -               -               -               -          4,000                                                                            2,500                                           7,500                             2,500                                                           12,500
Product samples                                                                      -               -          1,432           1,000           1,000           1,000           1,000           1,000           1,000            1,000           1,000           1,000           1,000            1,000            1,000          1,000           1,000           1,000            13,000
Installation of upgraded network back-up system                                                                                                                                                                                  5,500                                                                                                                                              5,500
Payment of US Trustee Fees                                                                                                                                        325                                                           45,000                                                                            45,000                                                           90,325
Debt service on Ochsner Equipment Note                                              -               -               -               -               -                                          18,900                                 -                                          18,900                                                           18,900                           56,700
Misc.                                                                             550             600               -           2,450           2,450           2,500           2,500           2,500           2,500            2,500           2,500           2,500            2,500           2,500            2,500          2,500            2,500           2,500           32,500
Total operating disbursements                                            $    554,962    $    576,971    $    634,528 $       660,543 $       758,936 $       545,310    $    722,010 $       619,796    $    756,491 $        721,390 $       711,155 $       568,096    $     748,740 $       598,890    $     631,435   $    654,816 $        610,290 $       722,190 $      8,610,609
Cash available after operating activities                                $     33,584    $     10,628    $    (35,215) $      (17,051) $      (32,478) $      154,690    $    (72,010) $       55,204    $    (81,491) $       (46,390) $      (36,155) $       31,904    $    (123,740) $       76,110    $      18,565   $    (54,816) $      (110,290) $     (122,190) $      (310,609)

Summary Cash Flow                                                               9/27/19         10/4/19        10/11/19        10/18/19        10/25/19         11/1/19         11/8/19        11/15/19        11/22/19         11/29/19         12/6/19        12/13/19        12/20/19         12/27/19          1/3/20         1/10/20         1/17/20         1/24/20        11/1 - 1/24
Beginning period cash                                                    $     158,488 $       192,072 $       202,700 $       167,485 $       150,434 $       117,956 $       272,646 $       200,636 $       255,840 $        174,349 $       127,959 $        91,804 $       123,708 $            (32) $       76,078 $        94,643 $        39,827 $       (70,463) $        117,956
Cash receipts                                                                  588,547         587,598         599,312         643,492         726,458         700,000         650,000         675,000         675,000          675,000         675,000         600,000         625,000          675,000         650,000         600,000         500,000         600,000         8,300,000
Operating disbursements                                                       (554,962)       (576,971)       (634,528)       (660,543)       (758,936)       (545,310)       (722,010)       (619,796)       (756,491)        (721,390)       (711,155)       (568,096)       (748,740)        (598,890)       (631,435)       (654,816)       (610,290)       (722,190)       (8,610,609)
Investing cash flow activity                                                          -               -               -               -               -               -               -               -               -                -               -               -               -                -               -               -               -               -                  -
Financing cash flow activity                                                          -               -               -               -               -               -               -               -               -                -               -               -               -                -               -               -               -               -                  -
Other                                                                                 -               -               -               -               -               -               -               -               -                -               -               -               -                -               -               -               -               -                  -
ending period cash (calculated)                    $          158,488    $     192,072 $       202,700 $       167,485 $       150,434 $       117,956 $       272,646 $       200,636 $       255,840 $       174,349 $        127,959 $        91,804 $       123,708 $           (32) $        76,078 $        94,643 $        39,827 $       (70,463) $     (192,653) $       (192,653)



Rolling A/R                                                                     9/27/19         10/4/19        10/11/19        10/18/19        10/25/19         11/1/19         11/8/19        11/15/19        11/22/19         11/29/19         12/6/19        12/13/19        12/20/19         12/27/19          1/3/20         1/10/20         1/17/20         1/24/20        11/1 - 1/24
Beginning A/R balance                                                    $   1,159,527 $     1,455,021 $     1,513,703 $     1,640,849 $     1,697,357 $     1,620,899 $     1,595,899 $     1,620,899 $     1,620,899 $      1,620,899 $     1,545,899 $     1,495,899 $     1,570,899 $      1,595,899 $     1,520,899 $     1,370,899 $     1,370,899 $     1,470,899 $       1,620,899
Sales for period                                                               769,177         643,492         726,458         700,000         650,000         675,000         675,000         675,000         675,000          600,000         625,000         675,000         650,000          600,000         500,000         600,000         600,000         600,000         8,150,000
A/R receipts                                                                  (588,547)       (584,810)       (599,312)       (643,492)       (726,458)       (700,000)       (650,000)       (675,000)       (675,000)        (675,000)       (675,000)       (600,000)       (625,000)        (675,000)       (650,000)       (600,000)       (500,000)       (600,000)       (8,300,000)
Reported Ending A/R Balance (9/20/19)                        1,044,664
Sales Not Previously Reported for W/E 09.21.19                 114,863         114,863               -               -               -               -               -               -               -               -                -               -               -               -                -               -               -               -               -                -
                                                                                     -               -               -               -               -               -               -               -               -                -               -               -               -                -               -               -               -               -                -
Ending A/R balance (calculated)                    $         1,159,527   $   1,455,021   $   1,513,703   $   1,640,849   $   1,697,357   $   1,620,899   $   1,595,899   $   1,620,899   $   1,620,899   $   1,620,899   $    1,545,899   $   1,495,899   $   1,570,899   $   1,595,899   $    1,520,899   $   1,370,899   $   1,370,899   $   1,470,899   $   1,470,899    $   1,470,899


Pre-petition cash balance                          $           158,488   $     158,488   $     158,488   $     158,488   $     158,488   $     158,488   $     158,488   $     158,488   $     158,488   $     158,488   $      158,488   $     158,488   $     158,488   $     158,488   $      158,488   $     158,488   $     158,488   $     158,488   $     158,488    $     158,488
Pre-petition A/R balance                           $         1,159,527       1,159,527       1,159,527       1,159,527       1,159,527       1,159,527       1,159,527       1,159,527       1,159,527       1,159,527        1,159,527       1,159,527       1,159,527       1,159,527        1,159,527       1,159,527       1,159,527       1,159,527       1,159,527        1,159,527
Total pre-petition estate value                    $         1,318,015   $   1,318,015   $   1,318,015   $   1,318,015   $   1,318,015   $   1,318,015   $   1,318,015   $   1,318,015   $   1,318,015   $   1,318,015   $    1,318,015   $   1,318,015   $   1,318,015   $   1,318,015   $    1,318,015   $   1,318,015   $   1,318,015   $   1,318,015   $   1,318,015    $   1,318,015

Change in estate value from pre-petition valu                            $    329,078    $    398,388    $    490,319    $    529,776    $    420,840    $    550,530    $    503,520    $    558,724    $    477,233    $     355,843    $    269,688    $    376,592    $    277,852    $     278,962    $     147,527   $     92,711    $     82,421    $     (39,769) $        (39,769)

Change in estate value from pre-petition value (by period)                               $     69,310    $     91,930    $     39,457    $    (108,936) $     129,690    $     (47,010) $      55,204    $     (81,491) $      (121,390) $      (86,155) $     106,904    $     (98,740) $        1,110    $    (131,435) $      (54,816) $      (10,290) $     (122,190)
